Citation Nr: 0526980	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus, Type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial evaluation for major 
depressive disorder secondary to diabetes mellitus, Type II, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1969 to April 1972.  The veteran served in the 
Republic of Vietnam from April 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for diabetes mellitus, Type II, assigning 
a disability evaluation of 20 percent and the veteran's claim 
for service connection for major depressive disorder 
secondary to diabetes mellitus, Type II, assigning a 
disability evaluation of 30 percent.

In March 2005, the veteran advanced a claim for an increased 
rating for his service-connected hearing loss.  This claim is 
referred back to the RO for further adjudication.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000.
?	This claim is remanded to obtain all records from the 
Park Nicollet Center pertinent to the veteran's diabetes 
mellitus, Type II.
?	This claim is remanded to obtain a new VA diabetes 
mellitus examination.



The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has also submitted new medical evidence regarding 
the current state of his diabetes mellitus, Type II.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  To comply with the aforementioned VCAA requirements, 
VA must satisfy the following four requirements.  

A.  First, VA must inform the appellant of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

B.  Second, VA must inform the appellant of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).  

C.  Third, VA must inform the appellant of the 
information and evidence the appellant is expected 
to provide.  See 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  

D.  Finally, VA must request that the appellant 
provide any evidence in the appellant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

2.  Attempt to obtain all records from the Park Nicollet 
Center pertinent to the veteran's diabetes mellitus.  If 
any of the records are unavailable, the note this in the 
record.

3.  After completion of the above, schedule the veteran 
for a VA medical examination to ascertain the nature, 
extent, and current severity of his diabetes mellitus, 
type II.  It is imperative that the claims file, the 
applicable C.F.R., and diagnostic criteria, be made 
available to and reviewed by the examiner in connection 
with the examination.  The examiner should be asked to 
determine the veteran's current level of disability as 
it pertains to 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Detailed reasons and bases for all opinions should be 
provided; including a discussion of evidence relied on 
for opinions.

4.  Review the claims folder and re- adjudicate the 
veteran's claim.  If the benefit sought on appeal is not 
resolved to the satisfaction of the veteran, the veteran 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and discussion of all pertinent 
regulations.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

